Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticpated by Stark et al (US Patent Publication 2019/0092341).
Regarding claims 1, and 11, Stark discloses A system for controlling an autonomous vehicle, the system comprising: (abstract)
a plurality of sensors; and (¶36)
an electronic processor configured to receive sensor data from a plurality of sensors; (¶23)
determine a plurality of probability hypotheses based upon the sensor data; (¶36)
receive metadata (state of the vehicle’s sensors) from at least one sensor of the plurality of sensors; determine an integrity level of at least one of the plurality of probability hypotheses based upon the received metadata; determine at least one action based upon the determined integrity level and at least one probability hypothesis of the plurality of probability hypotheses; and initiate the at least one action. (¶54)

Regarding claims 2, and 12, Stark further discloses wherein determining the integrity level includes making a modification to the at least one probability hypothesis based upon the metadata. (¶54)

Regarding claims 3, and 13, Stark further discloses wherein the modification to the at least one probability hypothesis includes combining the probability hypothesis and at least one other probability hypothesis of the plurality of probability hypotheses in order to generate a final hypothesis. (¶66)

Regarding claims 4, and 14, Stark further discloses wherein the final hypothesis is used to determine the at least one action. (¶66)

Regarding claims 5, and 15, Stark further discloses wherein the final hypothesis is determined based upon each of the plurality of probability hypotheses and an associated integrity level of each of the plurality of probability hypotheses. (¶54)

Regarding claims 6, and 16, Stark further discloses wherein the modification to the at least one probability hypothesis includes excluding the at least one probability hypothesis when determining the at least one action. (¶54, 66)

Regarding claims 7, and 17, Stark further discloses wherein the initiated action is at least one action selected from the group consisting of accelerating the autonomous vehicle, decelerating the autonomous vehicle, steering the autonomous vehicle, allowing a behavior of the autonomous vehicle, and prohibiting a behavior of the autonomous vehicle. (abstract)

Regarding claims 8, and 18, Stark further discloses wherein a limit of the initiated action is determined based upon the determined integrity level. (¶54, 66)

Regarding claims 9, and 19, Stark further discloses wherein the determined integrity level of the at least one of the plurality of probability hypotheses is compared to a threshold level. (¶54)

Regarding claims 10, and 20, Stark further discloses wherein the at least one action is determined based on the comparison of the determined integrity level to the threshold level. (¶54)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN D HUTCHINSON whose telephone number is (571)272-8413. The examiner can normally be reached 7-5 Mon-Thur.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN D HUTCHINSON/Primary Examiner, Art Unit 3669